                   Case 19-11563-KBO         Doc 710      Filed 12/17/19      Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
EMERGE ENERGY SERVICES LP, et al.,1                          : Case No. 19-11563 (KBO)
                                                             :
                  Debtors.                                   : Jointly Administered
                                                             :
                                                             : Re: Docket No. 626
------------------------------------------------------------ x

                         ORDER EXTENDING THE EXCLUSIVITY
                    PERIODS TO FILE AND SOLICIT ACCEPTANCES OF A
                    CHAPTER 11 PLAN AND GRANTING RELATED RELIEF

          Upon the motion (the “Motion”)2 of the Debtors for entry of an order extending the periods

within which only the Debtors may file a chapter 11 plan and solicit acceptances thereof by ninety

(90) days each, pursuant to section 1121(d) of the Bankruptcy Code, all as more fully set forth in

the Motion; the Court having reviewed the Motion and having considered the statements of counsel

with respect to the Motion at a hearing (if any) before the Court; and the Court having jurisdiction

to consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012; and the Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter a final order consistent

with Article III of the United States Constitution; and the Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Emerge Energy Services, LP (2937), Emerge Energy Services GP LLC (4683), Emerge
Energy Services Operating LLC (2511), Superior Silica Sands LLC (9889), and Emerge Energy Services
Finance Corporation (9875). The Debtors’ address is 5600 Clearfork Main Street, Suite 400, Fort Worth,
Texas 76109.
2
    Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.


RLF1 22591535v.1
                   Case 19-11563-KBO        Doc 710      Filed 12/17/19     Page 2 of 2



it appearing that proper and adequate notice of the Motion has been given and that no other or

further notice is necessary; and upon the record herein; and after due deliberation thereon; and the

Court having determined that there is good and sufficient cause for the relief granted in this order,

it is hereby

         ORDERED, ADJUDGED, AND DECREED THAT:

         1.        The Motion is GRANTED as set forth herein.

         2.        Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive Filing Period is

extended through and including February 10, 2020.

         3.        Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive Solicitation

Period is extended through and including April 13, 2020.

         4.        This Order shall be without prejudice to the Debtors’ right to seek further

extensions of the Exclusive Periods consistent with section 1121(d) of the Bankruptcy Code.

         5.        The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

         6.        The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation of this Order.




     Dated: December 17th, 2019                           KAREN B. OWENS
     Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE

                                                     2
RLF1 22591535v.1
